DETAILED ACTION
In response to communication filed on 5/12/2020.
Claims 1-14 are pending.
Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,694,510.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claim 1 of U.S. Patent No. 10,694,510 substantially limits an integrated circuit [column 33 line 18] comprising: 

reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data, on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 33 lines 22-29], 
59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 33 lines 30-35].
	It would have been obvious to one of ordinary skill in the art given the claim limitations of claim 1 of U.S. Patent No. 10,694,510 to alternatively limit an integrated circuitry that would be on the other end of a line of communication with the receiving and transmitting circuitry to limit the same functions being performed in claim 1 of U.S. Patent No. 10,694,510 as an obvious variation known in the field of endeavor that would yield predictable results.

Regarding claims 2-7 and 9-14 of the current application, claims 1-6 of 10,694,510 substantially limit the same subject matter.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation in view of the independent claim.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,306,607.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claim 1 of U.S. Patent No. 10,306,607 substantially limits an integrated circuit (i.e. apparatus)[column 33 line 20] comprising: 
transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier and a second component carrier [column 33 lines 26-31]; and 
reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data [column 33 lines 26-29], on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 33 lines 31-35], 
59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 33 lines 35-41].
It would have been obvious to one of ordinary skill in the art given the claim limitations of claim 1 of U.S. Patent No. 10,306,607 to alternatively limit circuitry rather than an apparatus to arrive at the claimed invention as an obvious variation within the field of endeavor that would yield predictable results.

.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,820,267.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claim 1 of U.S. Patent No. 9,820,267 substantially limits an integrated circuit (i.e. apparatus)[column 33 line 18] comprising: 
transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier and a second component carrier [column 33 lines 19-23]; and 
reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data [column 33 lines 24-25, lines 35-38], on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 33 lines 38-43], 
59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 33 lines 29-34].


Regarding claims 2-7 and 9-14 of the current application, claims 1-5 of U.S. Patent No. 9,820,267 substantially limit the same subject matter [column 33 lines 26-31][column 33 lines 44-67][column 34 lines 1-9].  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation in view of the independent claim.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,668,249.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claims 1 and 3 of U.S. Patent No. 9,668,249 substantially limits an integrated circuit [column 33 line 18] comprising: 
transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier [column 33 lines 19-22] and a second component carrier [claim 3: column 33 lines 64-65]; and 
reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data [column 33 lines 23-26], on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 33 lines 27-32], 

	It would have been obvious to one of ordinary skill in the art given the claim limitations of claims 1 and 3 of U.S. Patent No. 9,668,249 to omit limitations and incorporate some subject matter otherwise present in dependent claims in order to broaden the claims as an obvious variation that would yield predictable results.

Regarding claims 2-7 and 9-14 of the current application, claims 1-5 of U.S. Patent No. 9,668,249 substantially limit the same subject matter [column 33 lines 26-28][column 33 lines 47-67][column 34 lines 1-10].  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation in view of the independent claim.


Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,467,987.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claims 1 and 4 of U.S. Patent No. 9,467,987 substantially limits an integrated circuit [column 33 line 17] comprising: 
transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier [column 33 lines 18-20] and a second component carrier [claim 4; column 33 lines 63-66]; and 

59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 33 lines 24-31].
	It would have been obvious to one of ordinary skill in the art given the claim limitations of claims 1 and 4 of U.S. Patent No. 9,467,987 to alternatively limit an integrated circuitry that would be on the other end of a line of communication with the receiving and transmitting circuitry to arrive at the claimed invention as an obvious variation known in the field of endeavor that would yield predictable results.

Regarding claims 2-7 and 9-14 of the current application, claims 1-5 of U.S. Patent No. 9,467,987 substantially limit the same subject matter [column 33 lines 31-33][column 33 lines 42-67][column 34 lines 1-10].  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation in view of the independent claim.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,295,054.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:


transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier [column 32 lines 46-49] and a second component carrier [claim 3; column 33 lines 24-26]; and 
reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data [column 32 lines 64-67], on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 32 lines 67, column 33 lines 1-5], 
59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 32 lines 55-61].
	It would have been obvious to one of ordinary skill in the art given the claim limitations of claims 1 and 3 of U.S. Patent No. 9,295,054 to alternatively limit circuitry rather than an apparatus to arrive at the claimed invention as an obvious variation within the field of endeavor that would yield predictable results.

Regarding claims 2-7 and 9-14 of the current application, claims 1-5 of U.S. Patent No. 9,295,054 substantially limit the same subject matter [column 32 lines 61-62][column 33 lines 5-38].  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation in view of the independent claim.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 9,077,533.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claims 11 and 13 of U.S. Patent No. 9,077,533 substantially limits an integrated circuit [column 34 lines 39-41] comprising: 
transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier [column 34 lines 42-45] and a second component carrier [claim 13; column 35 lines 20-22]; and 
reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data [column 34 lines 46-50], on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 34 lines 51-55], 
59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 34 lines 56-64].
	It would have been obvious to one of ordinary skill in the art given the claim limitations of claims 11 and 13 of U.S. Patent No. 9,077,533 to omit limitations and incorporate some subject matter otherwise present in dependent claims in order to broaden the claims as an obvious variation that would yield predictable results.

.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,879,497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Regarding claims 1 and 8 of the current application, claims 1 and 3 of U.S. Patent No. 8,879,497 substantially limits an integrated circuit (i.e. terminal apparatus)[column 32 line 45] comprising: 
transmission circuitry, which, in operation, controls transmission of downlink data to a communication partner apparatus on a first component carrier [column 32 lines 46-49] and a second component carrier [claim 3; column 33 lines 26-30]; and 
reception circuitry, which, in operation, controls reception from the communication partner apparatus of a response signal indicative of a plurality of error detection results of the downlink data [column 32 lines 62-65], on either one of a first physical uplink control channel (PUCCH) resource indicated by a first PUCCH resource index and a second PUCCH resource indicated by a second PUCCH resource index [column 32 lines 65-67, column 33 lines 1-5], 
59wherein the first PUCCH resource index is determined based on a value of a transmission power control (TPC) command for an uplink control channel, and the second PUCCH resource index is determined based on a value obtained by adding 1 to the first PUCCH resource index [column 33 lines 3-9].


Regarding claims 2-7 and 9-14 of the current application, claims 1-5 of U.S. Patent No. 8,879,497substantially limit the same subject matter [column 32 lines 59-61][column 33 lines 10-40].  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation in view of the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Pub. 2013/0195066) discloses that if a PUCCH resource is further needed, a PUCCH resource corresponding to a value is obtained by adding a prescribed offset to a CCE index of a PDCCH corresponding to a PDSCH for channel selection [paragraph 0373].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/JAMAL JAVAID/Primary Examiner, Art Unit 2412